DETAILED ACTION
Claims 10, 13, and 31-37 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 10, 13, and 31-37 in the Reply filed on December 3, 2021, is acknowledged.
Claims 10, 13, and 31-37 are present for Examination and the subject of the Office Action below.
The requirement is still deemed proper and is therefore made FINAL.

Priority
The instant application, filed08/28/2019 is a national stage entry of PCT/US18/20124, with an International Filing Date of 2/28/2018. PCT/US18/20124 claims Priority from Provisional Application 62/464,811, filed 2/28/2017 and Provisional Application 62/542,241, filed 8/7/2017.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on December 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 10, 13, and 31-37 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “natural occurring principles” as a limiting element or step without reciting additional elements/steps that integrate the natural occurring principles into the claimed inventions such that the natural occurring principles are practically applied, and are sufficient to ensure that the claims amount to significantly more than the natural occurring principles themselves. In the instant case, the “natural occurring principles” include:
The expression level of SMARCA4 and SMARCA2 in carcinoma cells compared to normal cells.
A claim that focuses on use of a natural occurring principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural occurring principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).
Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful.
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, (Prong 1) does the claim recite an abstract idea, law of nature, or a natural phenomenon (judicial exceptions). YES.  In Step 2A, (Prong 2) does the claim recite additional elements that integrate the judicial exception into a practical application? NO. “Integration into a practical application” requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application. In this case the claim is directed towards a law of nature, SMARCA expression in cancer, and the claims are directed towards a generic biopsy and generic detection assay.
If NO, Step 2B determines whether the claim as a whole amounts to significantly more than the exception.
Claim elements that are not judicial exceptions include the acts of determining, measuring, comparing to other values, a generic quantitative assay, and a generic kit. The latter two are generic since they are not claimed with limitations that specify they use or contain a specific reagent (e.g. a specific antibody). According to the most recent guidance, to be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way (Federal Register, Vol. 79, No. 241, 12/16/2014, Pg. 74624, Column 1, Paragraph, final). In other words, does the claim amount to significantly more than the exceptions themselves (Federal Register, Vol. 79, No. 241, 12/16/2014, Pg. 74624, Column 1, Paragraph, final). Limitations that were found not to be significantly more when recited in a claim with a judicial exception include well-understood, routine, and conventional activities previously known to the industry and specified at a high level of generality (Federal Register, Vol. 79, No. 241, 12/16/2014, Pg. 74624, Column 3, Paragraph, first).
Recently, in Univ of Utah v Ambry v Myriad (Fed Cir 2014) the court looked to the claims to find any “non-patent-ineligible elements” sufficient to “transform the nature of the claim into a patent-eligible application.” Here, the claims require various physical transformations, including hybridizing the gene probe; amplification of the gene; and sequencing the gene. However, according to the appellate panel, those transformations are insufficient - primarily because those steps “set forth well-understood, routine and conventional activity engaged in by scientists at the time of Myriad’s patent applications” and are the activities that a scientist would have relied upon to achieve the goals of the invention. In the present case, the active method steps set forth well-understood routine and conventional activity engaged in by scientists and are the activities that a scientist would have relied upon to achieve the goals of the invention.
The Court in in Ariosa Diagnositcs vs Sequenom. (2014-1139, 2014-1144) reiterated the two-step analysis required by Mayo and Alice,namely "determin[ing] whether the claims at issue are directed to a patent-ineligible concept" and, if so, "consider[ing] the elements of each claim both individually and ’as an ordered combination' to determine whether additional elements 'transform the nature of the claim' into a patent-eligible application the court went on to point out that the claimed method "begins and ends with a natural phenomenon," i.e., the presence of cffDNA in maternal blood and the diagnostic implications that can be made by correlating that cffDNA with paternally inherited nucleic acid. Thus, the court concluded that the claims of the '540 patent satisfy the first step of the analysis laid out in Alice because they are "directed to matter that is naturally occurring." The Court next evaluated the second step of the analysis to determine whether the remaining elements of the claims in the '540 patent "transform" the natural phenomenon into a patent-eligible application. Despite the presence of claims to particular methods for amplifying, detecting, and correlating cffDNA with paternally inherited nucleic acid, the Court concluded that the claims were insufficient to integrate the naturally occurring material into a patent-eligible application. The Court stated that the method steps involving standard PCR amplification and gel electrophoresis are “not new and useful.” Thus, the specific methods recited in the claims were considered "routine and conventional.”
The Federal Circuit also addressed preemption and found that because these method claims were deemed subject matter ineligible, the concern of preemption, i.e., whether the methods preclude alternative methods in the same field but outside the scope of the claims, was moot. The Court further stated that "[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Court further noted that "[w]here a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot."
The Court rejected Sequenom’s arguments that the claimed methods would not preclude alternative methods, and, therefore, would not preempt the field. The Court explained that the questions of preemption are inherent in subject matter eligibility analysis, and when the claims fail the Mayo test, the question of preemption would not arise.
The present claims are directed to a process so Step 1 is satisfied.
The present claims are directed to a judicial exceptions. The claims recite “natural phenomena” as a limiting element.
 The next step, STEP 2B, is to determine whether the claim as a whole recite something significantly different than the judicial exception(s).
The claims are recited at a high level of generality and there are no meaningful limitations here, e.g., the claim merely requires generic detection.
 In addition, all of the additional claim elements listed are well-understood, routine, and conventional in this art. See the 103 for the generic art relevant to the conventional steps in the art.
Thus, the assays steps were well-understood, purely conventional routine procedures.
The Court in Diamond v Diehr (450 U. S. 175, 185 (1981)) pointed out that the basic mathematical equation, like a law of nature, was not patentable. But it found the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole. Those steps included “installing rubber in a press, closing the mold, constantly determining the temperature of the mold, constantly re- calculating the appropriate cure time through the use of the formula and a digital computer, and automatically opening the press at the proper time.” Id., at 187. These other steps apparently added to the formula something that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.
The process in Parker v. Flook, (437 U. S. 584, 585-587 (1978)), (held not patentable) provided a method for adjusting “alarm limits” in the catalytic conversion of hydrocarbons. The claimed process amounted to an improved system for updating those alarm limits through the steps of: (1) measuring the current level of the variable, e.g., the temperature; (2) using an apparently novel mathematical algorithm to calculate the current alarm limits; and (3) adjusting the system to reflect the new alarm-limit values. 437 U. S., at 585-587. The Court, as in Diehr, pointed out that the basic mathematical equation, like a law of nature, was not patentable. But it characterized the claimed process as doing nothing other than “provid[ing] a[n unpatentable] formula for computing an updated alarm limit.” Flook, supra, at 586. Unlike the process in Diehr, it [claim] did not contain any disclosure relating to chemical processes at work or the means of setting off an alarm or adjusting the alarm limit.” Diehr, supra, at 192, n. 14; see also Flook, 437 U. S., at 586. And so the other steps in the process did not limit the claim to a particular application. Moreover, “[t]he chemical processes involved in catalytic conversion of hydrocarbons[,] ... the practice of monitoring the chemical process variables, the use of alarm limits to trigger alarms, the notion that alarm limit values must be recomputed and readjusted, and the use of computers for ‘automatic monitoring-alarming’” were all “well known,” to the point where, putting the formula to the side, there was no “inventive concept” in the claimed application of the formula. Id., at 594. “[P]ost-solution activity” that is purely “conventional or obvious,” the Court wrote, “can[not] transform an unpatentable principle into a patentable process.” Id., at 589, 590.
The Court in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. determined that Alice Corp.'s claims to methods were ineligible because "the claims at issue amount to 'nothing significantly more' than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer."
The question then becomes are there other limitations in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea. If there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claim should be rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
The Court in Diehr, Flook, and Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula. In the present claims there are no active method steps that transfo the process into an inventive application of the formula.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter
For further guidance, see October 2019 PEG Appendix 1, Example 43. The instant claim set overlaps with this example.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “activity or function.”  There is insufficient antecedent basis for this limitation in the claim. The claim should read “level of SMARCA4 protein expression.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 13, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jagani et al US 2016/0032402 A1 published February 4, 2016; Wilson et al. “Residual Complexes Containing SMARCA2 (BRM) Underlie the Oncogenic Drive of SMARCA4 (BRG1) Mutation,” Molecular and Cellular Biology p. 1136–1144 March 2014 Volume 34 Number 6; and Vangamudi et al. “The SMARCA2/4 ATPase Domain Surpasses theBromodomain as a Drug Target in SWI/SNFMutant Cancers: Insights from cDNA Rescue and PFI-3 Inhibitor Studies,” Cancer Res; 75(18) September 15, 2015, 3865.
Claim 10 is generally directed towards a method of identifying a subject having a cancer as a candidate for treatment with a SMARCA2 antagonist, comprising detecting a level of SMARCA4 protein expression in a tumor sample from the subject, comparing the level of SMARCA4 protein expression detected in the tumor sample to a control or reference level, wherein the subject is identified as a candidate for treatment with a SMARCA2 antagonist, if the level of  SMARCA4 protein expression in the tumor sample is decreased as compared to the control or reference level.
NOTE: SMARCA2 is synonymous with BRM, SMARCA4 is synonymous with BRG1.
Jagani teaches [0008] In one aspect, the invention includes a method for analyzing, evaluating, and/or detecting BRG1 mutation status, BRG1 gene expression levels, BRG1 protein levels in parallel to BRM expression status, and/or BRG1 protein function, to predict whether a subject afflicted with cancer associated with a BRG1 mutation will respond to therapeutic treatment with a BRM inhibitor. Analysis, evaluation, and/or detection of BRG1 mutation status or levels can include non-limiting examples such as analyzing and/or evaluating samples from a subject afflicted with said cancer to detect (i) nonsense or insertion/deletion (e.g., frameshift) BRG1 mutations that result in loss of protein or activity; (ii) missense BRG1 mutations that inactivate the function of the protein; (iii) changes in BRG1 gene expression levels; (iv) changes in BRG1 protein levels; and/or (v) changes in BRG1 protein function. Any of the changes, mutations, or differences are relative to a corresponding sample in another subject (e.g., a non-cancerous or normal control subject), or in the same subject at a different timepoint (e.g., after treatment with a cancer therapeutic). In parallel, for subjects afflicted with cancer exhibiting loss of BRG1 to be suitable candidates for treatment with a BRM inhibitor, the subject must retain a functional copy and/or must exhibit proper expression of the BRM gene, and subjects with dual loss of BRG1 and BRM are predicted to be insensitive to a BRM inhibitor.
	Jagani states a generic understanding of screening patients for a variety of changes in the pathway, but doesn’t specifically call out determining a low level of SMARCA4/BRG1 for treatment with a SMARCA2/BRM inhibitor.
	Wilson, demonstrate a specific dependency upon the mutually exclusive SWI/SNF subunit SMARCA2 in these cancers, implicating SMARCA2-containing residual complexes as essential for tumorigenesis following SMARCA4 loss. Wilson states, therapeutic targets for SMARCA4 mutant cancers have remained elusive. Our studies suggest that therapeutic inhibition of SMARCA2-containing residual complexes is a promising approach for the treatment of SMARCA4 mutant cancers. Notably, SMARCA2-deficient mice are viable, suggesting that SMARCA2 generally is not required for cellular proliferation. SMARCA2 harbors at least two potentially targetable domains, an enzymatic ATPase domain and a bromodomain. Bromodomains have recently emerged as particularly good targets for anticancer therapy. Collectively, these studies identify SMARCA2 as a viable therapeutic target in SMARCA4 mutant cancers.
Wilson while clearly teaching using a SMARCA2/BRM inhibitor for SMARCA4 loss (low of deficient) cancers generally doesn’t call out lung cancer.
Vangamudi shows in the study, we first demonstrated context-specific antiproliferative phenotype of SMARCA2 depletion (inhibition) in SMARCA4-deficient lung cancer using multiple, non-overlapping hairpins, as well as independent siRNAs, validating the synthetic–lethal relationship between SMARCA2 and SMARCA4 (20–22). We further showed that expression of either SMARCA2 or SMARCA4 completely rescued the effects of SMARCA2 knockdown in SMARCA4-deficient cells, indicating paralog dependence and reciprocal role of these two subunits in tumorigenesis. The functional complementation of SMARCA2/4 was also evident at the transcriptional level where the ATPase activity appears to control gene programs related to proliferation, cell cycle, and chromatin remodeling. Furthermore, genomic analysis revealed mutual exclusivity of SMARCA2 and SMARCA4 mutations in LUSC and LUAD carcinoma and expression-based biomarker analysis outlined a SMARCA4-deficient patient population predicted to depend exclusively on SMARCA2 activity (Fig. 1). Because SMARCA2-deficient mice are viable showing no overt phenotype (42), while SMARCA4 inactivation is embryonic lethal (43), one might anticipate a significant therapeutic window, if selective small molecule SMARCA2 inhibitors can be developed that mimic the RNAi knockdown phenotype.
A person of ordinary skill in the art would understand the art as teaching the role of SMARCA4 deficiency, low levels of protein, in lung cancer and the use of SMARCA2 inhibitors in treating those cancers. As such one would fill in the specifics of the Jagani reference by looking specifically for SMARCA4 deficiency to be treated with SMARCA2 inhibitors. Therefore the instant invention was prima facie obvious at the time of filing.
The dependent claims require using different methods for determining the level of SMARCA4. Jagani teaches an anti-BRG1 antibody, see [0017]. JAgani teaches the specifics, as:
[0048] In the methods of the invention as described herein, methods of detecting a mutant protein or amino acid, or loss of protein expression can be performed by any method known in the art such as immunoassays, immunohistochemistry, ELISA, flow cytometry, Western blot analysis, HPLC, and mass spectrometry. In addition, in the methods of the invention as described herein, methods for detecting a mutation in a nucleic acid molecule encoding BRG1 include polymerase chain reaction (PCR), reverse transcription-polymerase chain reaction (RT-PCR), TaqMan-based assays, direct sequencing, dynamic allele-specific hybridization, high-density oligonucleotide SNP arrays, restriction fragment length polymorphism (RFLP) assays, primer extension assays, oligonucleotide ligase assays, analysis of single strand conformation polymorphism, temperaure gradient gel electrophoresis (TGGE), denaturing high performance liquid chromatography, high-resolution melting analysis, DNA mismatch-binding protein assays, SNPLex.RTM., capillary electrophoresis, or next generation sequencing (NGS) of genomic DNA or mRNA. 
Jagani teaches all the ways to detect a level as required by the instant claims as shown in the above section.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629  

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629